DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
Applicant’s amendments to the claims and arguments filed on July 8, 2021 have been received and entered. Claim 7 has been amended.  Claims 7-8 and 9 are pending in the instant application. 
 Election/Restrictions
Applicant’s election without traverse of claims 7-9, 15-17 (group II) in the reply filed on November 13, 2018 was acknowledged.
Claims 7-9 are under consideration. 

Withdrawn -Claim Rejections - 35 USC § 112 

Claims 7-8 and 9 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant’s amendments to base claim 7 obviates the basis of the rejection. 

Withdrawn-Claim Rejections - 35 USC § 103
Claims 7-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Mizuguchi et al (WO2014168157, dated 10/16/2014 or US20160046904), Song et al (Cell Research, 2009, 1233-1242) and Zhou et al (USPGPUB 20140023624, dated 01/23/2014, art of record) and Wang et al (Hepatology, 2011, 53, 293-305, IDS). In view of Applicants’ amendment of base claim 1, introducing the limitation “to produce mature hepatocytes that exhibit increased expression of CYP1A2, CYP2C9, CYP3A4, and/or hydroxy methylglutaryl coenzyme A 
New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20130259836, dated 10/3/2013), Song et al (Cell Research, 2009, 1233-1242), Zhou et al (USPGPUB 20140023624, dated 01/23/2014, art of record)/Kanagavel et al (The FASEB Journal, 2014, 28, S!, 398.10)/Wang et al (Hepatology, 2011, 53, 293-305, IDS) and Mizuguchi et al (WO2014168157, dated 10/16/2014 or US20160046904).
It is noted that Examiner has relied on a U.S. published application no. US20160046904 (Mizuguchi et al) as being an English translation of the cited WIPO document, while relying solely on the WIPO document for the rejection.
	 Claims recite three active step of (a) i) seeding a bioscaffold comprising acellular hepatic extracellular matrix (ECM) with induced pluripotent stem cell (iPSC)-derived hepatocytes, b) culturing the iPSC-derived hepatocytes and  the bioscaffold in hepatocyte media for 3-14 days to produce mature hepatocyte that exhibits increased expression of recited marker as compared to iPSC derived hepatocyte: (c)   removing the mature hepatocytes from the bioscaffold; and (d) transplanting the mature hepatocytes. 
Claim interpretation: Absence of any characterization of iPS derived hepatocyte- seeded on bioscaffold to produce mature hepatocyte is suggestive of starting iPS derived hepatocyte to be less matured or hepatocyte-like exhibiting some hepatocyte bio-makers that are enhanced following seeding of said cells on bioscaffold comprising acellular hepatic ECM.  This 
With respect to claim 1, Lee et al teach culturing an iPS cells in hepatocyte medium for 8 to 12 days to produce iPSC derived hepatocyte (see para. 35, table 1)  that expresses higher level of early hepatic marker genes, namely hepatocyte nuclear factor 4 (HNF-4), albumin, AFP, cytochrome P450 3A4 (CYP3A4), and cytochrome P450 7A1 (CYP7A1) as compared to control (FIG. 4A-B, 5A). Lee further teaches transplanting the iPSC-derived hepatocyte into the subject (see para. 74, claims 8-9 and 10, fig. 6A of Lee).
 Lee et al differ from claimed invention by not explicitly disclosing (i) seeding and culturing iPSC-derived  hepatocytes with in bioscaffold comprising acellular hepatic ECM to produce mature hepatocytes  for 3-14 days and (ii) iPSC are derived from somatic cell from an autologous or allogenic source. 
However, before the effective filing date of instant application, Song et al compared human ES cell- and iPS cell-derived hepatocytes with human hepatocytes in liver-enriched gene expression and liver-specific functions (Figures 4, 5 and Supplementary information, Table S1).It is disclosed that production levels of either hES cell- or iPS cell-derived hepatocytes were approximately 10% of those of human hepatocytes (Figure 5B and 5C).  Song further teaches expression of several hepatic CYP (CYP3A4), AFP biomarker for hepatic maturation of differentiated human iPSC or ES cells (see figure 4). The cytochrome P450 isozyme activities of the differentiated hES and iPS cells hepatocytes were nearly 30-fold lower than those of human hepatocytes either at basal level or after drug induction (Figure 5D, 4C). Song et al emphasized that the differentiated human iPS cells and ES cells need to be further improved at the final maturation stage (see page 1240, col. 1, para. 2). While the combination of reference provide motivation to improve method of maturation of hepatocyte but differ from claimed invention by not disclosing iPSC-derived hepatocytes with in bioscaffold comprising acellular hepatic ECM to produce mature hepatocytes more efficiently. 
extracellular matrix components in a perfect proportion with intact vessel structure, is an ideal natural microenvironment for mature hepatocytes or stem/progenitor cells for further differentiation or maturation in vitro (see para. 43, 84). Zhou et al teach using a three dimensional microenvironment for the maturation or differentiation of stem/progenitor cells induced pluripotent stem cells (iPSCs) that is more efficient and clinically relevant than other biological or synthetic matrices. Zhou et al teach robust increase in human albumin in the hepatocyte derived from pluripotent stem cells medium at a level comparable to primary human hepatocytes (PH) observed in cells that were grown on DLM in comparison to those on collagen. The mRNA levels of liver specific gene albumin,, CYP3A4, CYP1A1 and CYP2C9 (D) in DLM with primary hepatocyte was measured (see figure 5).  Quantitative analysis of hepatocyte-specific gene levels in these cells revealed that DLM also significantly enhanced mRNA levels of hepatic markers, such as albumin (ALB), .alpha.1-antitrypsin (AAT), tyrosine amino transferase (TAT), and tryptophan 2,3-dioxygenase (TDO2) in comparison to those cultured on collagen. Furthermore, the mRNA levels of hepatic transcription factors, including HNF1 alpha HNF4 alpha and C/EBP.alpha., were also enhanced in cells grown on DLM compared to those on collagen. Based on these new data, Zhou conclude that DLM facilitated the further maturation of ESC-derived hepatocytes (ESC-Hep) (See para. 78). In view of foregoing, one of ordinary skill in the art would expect significantly more expression of liver specific marker in matured iPSC derived hepatocyte cultured with DLM as discussed supra relative to immature hepatocyte cultured on collagen or plastic. Regarding claims 8-9, Zhou et al teach that the cells can be autologous or allogeneic to the patient being treated and can be further modified to remove any potential for substantial graft versus host reaction upon transplantation or administration to the patient (see para. 58, 61). Likewise, Kanagavel et al teach rat acellular liver scaffold repopulated with patient-specific hepatic cells (autologous cell) differentiated from induced pluripotent stem cells (iPSC). Kanagavel teach a decellularized natural liver scaffold from rat that is populated with human iPSC-hepatocytes (step (a) of claim 1) (see abstract). 

Mizuguchi et al cure the deficiency by teaching (i) seeding and culturing the iPSC-derived hepatocytes like cells on a matrix (laminin) in medium for about 10-14 days to produce mature hepatocytes  (see para. 70, 72) (ii,) removing the mature hepatocytes and  transplanting the mature hepatocytes into mice in need thereof (abstract, para. 20, fig. 18-19, 104).  Mizuguchi teaches that the method of inducing differentiation from HBCs derived from ES cells (H9) to hepatocytes shows the significantly higher  expression of each of CYP marker genes including  after the cells were cultured for 14 days on ECM containing a hepatic medium CTP2C9 and CYP3A4 (see figure 15). Regarding claim 9, Mizuguchi et al further disclosed that the iPS cells was obtained from JCRB Cell Bank therefore is derived from somatic cells from source other than the subject (see para. 75). , 
Accordingly, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention was made, to modify the method of Lee/Mizuguchi  of producing mature hepatocyte for transplantation by seeding and culturing the iPS-derived hepatocyte within a decellularized hepatic ECM that is a natural scaffold of 3-dimensional ECM as disclosed by Zhou/ Kanagavel to produce functional mature hepatocytes for implantation in a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of skill in the art would have been expected to have a reasonable expectation of success as because prior art had  concluded that DLM facilitates the further maturation of ESC-derived hepatocyte (See para. 78 of Zhou), while Mizuguchi provided guidance with respect to removing mature hepatocyte and transplanting said cell in subject in need thereof. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness  Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Response to argument 
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing Mizuguchi teach culturing of “hepatoblast-like cells” is described, not culturing of hepatocytes. The Mizuguchi reference does not teach or suggest loading hepatocytes onto the bioscaffold, it teaches loading “hepatoblast-like cells” onto the scaffold. According to Mizuguchi, hepatoblast-like cells are“any intermediate cells to be generated during a differentiation-inducing process from endoderm derived from pluripotent 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Mizuguchi et al. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of seeding a bioscaffold comprising acellular hepatic ECM with iPSC derived hepatocyte is to produce mature hepatocyte for transplantation purposes. It is relevant to point out applicant do not recite how iPSC derived hepatocyte is different from mature hepatocyte. At least in one embodiment, the claim reads on seeding acellular hepatic ECM with an immature hepatocyte. As previously indicated, Song et al. explicitly described that cytochrome P450 isozyme activities of the differentiated hES and iPS derived hepatocytes are 30-fold lower than those of human hepatocytes thereby emphasizing   further improvement of maturation of hepatocyte (emphasis added). Thus, contrary to applicant’s argument that there explicit motivation to improve maturation of iPSC or ES derived hepatocyte (supra). A variety of bioscaffold comprising acellular ECM for this purpose are well-known in the art, including one disclosed in Zhou/Wang/ Kanagavel. Thus, Kanagavel cure the deficiency in Lee by culturing or repopulating the iPSC-derived hepatocyte with rat hepatic bioscaffold. To the extent that prior art describe the culturing the iPSC/ES-derived hepatocyte with hepatic acellular bioscaffold, the rejection is applicable to the instant case. Applicants' selective reading of Mizuguchi et al. ignores the teachings of the reference of Zhou/Wang/ Kanagavel. There is no requirement for Mizuguchi et al. to teach that which is clearly taught by Zhou/Wang/ Kanagavel. Absent evidence of any unexpected and/or superior result, a person of skill in the art would be motivated to culture iPSC-derived hepatocyte disclosed in prior art with hepatic bioscaffold, 
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wertheim et al (Curr Opin Organ Transplant. 2012 17(3): 235–240)
Soto-Gutie´rrez et al (Nature Biotechnology, 2006, 24, 11, 1412-1419
Soto-Gutie´rrez et al Tissue Eng Part C Methods. 2011 Jun;17(6):677-86
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANOOP K SINGH/            Primary Examiner, Art Unit 1632